Name: Decision (EU) 2019/685 of the European Central Bank of 18 April 2019 on the total amount of annual supervisory fees for 2019 (ECB/2019/10)
 Type: Decision
 Subject Matter: taxation;  accounting;  management;  financial institutions and credit;  free movement of capital
 Date Published: 2019-05-02

 2.5.2019 EN Official Journal of the European Union L 115/16 DECISION (EU) 2019/685 OF THE EUROPEAN CENTRAL BANK of 18 April 2019 on the total amount of annual supervisory fees for 2019 (ECB/2019/10) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 30 thereof, Having regard to Regulation (EU) No 1163/2014 of the European Central Bank of 22 October 2014 on supervisory fees (ECB/2014/41) (2), and in particular Articles 3(1) and 9(2) thereof, Whereas: (1) The total amount of the annual supervisory fees to be levied under Article 9(2) of Regulation (EU) No 1163/2014 (ECB/2014/41) should cover, but not exceed, the expenditure incurred by the European Central Bank (ECB) in relation to its supervisory tasks in the relevant fee period. This expenditure consists of costs directly related to the ECB's supervisory tasks, such as direct supervision of significant entities, oversight of the supervision of less significant entities and performance of horizontal tasks and specialised services. It also includes costs indirectly related to the ECB's supervisory tasks, such as services provided by the ECB's support business areas, including premises, human resources management, administrative services, budgeting and controlling, accounting, legal, communication and translation services, internal audit, and statistical and information technology services. (2) To calculate the annual supervisory fees payable in respect of significant supervised entities and significant supervised groups, and less significant supervised entities and less significant supervised groups, the total costs should be split on the basis of the expenditure allocated to the relevant functions that perform the direct supervision of significant supervised entities and significant supervised groups and the indirect supervision of less significant supervised entities and less significant supervised groups. (3) The total amount of the annual supervisory fees for 2019 should be calculated as the sum of: (a) the estimated annual costs of supervisory tasks for 2019, based on the approved ECB budget for 2019, taking into account any developments in the estimated annual costs expected to be incurred by the ECB that were known at the time this Decision was adopted; and (b) the surplus or deficit from 2018. (4) The surplus or deficit should be determined by deducting the actual annual costs of the supervisory tasks incurred for 2018, as reflected in the ECB's Annual Accounts for 2018 (3), from the estimated annual costs levied for 2018 set out in the Annex to Decision (EU) 2018/667 of the European Central Bank (ECB/2018/12) (4). (5) In accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41), fee amounts related to previous fee periods that were not collectible, interest payments received in accordance with Article 14 and amounts received or refunded in accordance with Article 7(3) of that Regulation, if any, should also be taken into account in the estimated annual costs of supervisory tasks for 2019, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the definitions contained in Regulation (EU) No 468/2014 of the European Central Bank (ECB/2014/17) (5) and Regulation (EU) No 1163/2014 (ECB/2014/41) shall apply. Article 2 Total amount of annual supervisory fees for 2019 1. The total amount of annual supervisory fees for 2019 shall be EUR 576 020 336, calculated as shown in Annex I. 2. Each category of supervised entities and supervised groups shall pay the following total amount of annual supervisory fees: (a) significant supervised entities and significant supervised groups: EUR 524 196 987; (b) less significant supervised entities and less significant supervised groups: EUR 51 823 349. The split of the total amount of annual supervisory fees for 2019 payable in respect of each category is shown in Annex II. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 18 April 2019. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 311, 31.10.2014, p. 23. (3) Published on the ECB's website at www.ecb.europa.eu in February 2019. (4) Decision (EU) 2018/667 of the European Central Bank of 19 April 2018 on the total amount of annual supervisory fees for 2018 (ECB/2018/12) (OJ L 111, 2.5.2018, p. 3). (5) Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (OJ L 141, 14.5.2014, p. 1). ANNEX I Calculation of the total amount of annual supervisory fees for 2019 (EUR) Estimated annual costs for 2019 559 007 136 Salaries and benefits 264 525 116 Rent and building maintenance 58 866 157 Other operating expenditure 235 615 863 Surplus/deficit from 2018 15 332 187 Amounts to be taken into account in accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41) 1 681 013 Fee amounts related to previous fee periods that were not collectible 0 Interest payments received in accordance with Article 14 of the above Regulation  9 626 Amounts received or refunded in accordance with Article 7(3) of the above Regulation 1 690 639 TOTAL 576 020 336 ANNEX II Split of the total amount of annual supervisory fees for 2019 (EUR) Significant supervised entities and significant supervised groups Less significant supervised entities and less significant supervised groups Total Estimated annual costs for 2019 508 696 494 50 310 642 559 007 136 Surplus/deficit from 2018 13 952 290 1 379 897 15 332 187 Amounts to be taken into account in accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41) 1 548 203 132 810 1 681 013 Fee amounts related to previous fee periods that were not collectible 0 0 0 Interest payments received in accordance with Article 14 of the above Regulation  7 918  1 708  9 626 Amounts received or refunded in accordance with Article 7(3) of the above Regulation 1 556 121 134 518 1 690 639 TOTAL 524 196 987 51 823 349 576 020 336